Citation Nr: 1507062	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 6, 2010 for service connection for valvular heart disease, to include mitral and tricuspid valve regurgitation.

2. What evaluation is warranted for valvular heart disease, to include mitral and tricuspid valve regurgitation since April 6, 2010?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to September 1997.

This case comes to the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  On February 15, 2013, the Veteran testified at a hearing before the undersigned at the RO.  A written transcript of that hearing is of record.

The issues are REMANDED to the AOJ.


REMAND

The Veteran contends that a May 2000 rating decision which denied entitlement to service connection for a heart disorder was clearly and unmistakably erroneous.  Given that the RO has yet to address this question, and given that the outcome of that claim impacts both the claim of entitlement to an earlier effective date and entitlement to a higher initial rating for valvular heart disease, to include mitral and tricuspid valve regurgitation, further development is required.

With respect to the Veteran's claim of entitlement to an increased rating, the relevant disability - valvular heart disease - is rated under 38 C.F.R. § 4.104, Diagnostic Code 7000 (2014).  Under that Diagnostic Code the severity of heart symptoms is evaluated in part by measuring how many metabolic equivalents the appellant can expend.  "One metabolic equivalent . . . is the energy cost of standing quietly at rest and represents an oxygen update of 3.5 milliliters per kilogram of body weight per minute."  38 C.F.R. § 4.104, note 2.  

The currently assigned 10 percent rating is appropriate if a workload of greater than seven metabolic equivalents but not greater than ten metabolic equivalents results in dyspnea, fatigue, angina, dizziness or syncope.  A 10 percent rating is also in order when continuous medication required.  Diagnostic Code 7000.  A 30 percent rating is available if a workload of greater than five metabolic equivalents but not greater than seven metabolic equivalents results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray.  Id.  

To assess the condition of the Veteran's valvular heart disease, the AOJ arranged a VA examination in December 2011.  According to his written report, the examiner made an estimate of metabolic equivalents based on an interview with the Veteran.  The examiner's interview-based estimate of metabolic equivalents approximates the criteria for his currently assigned 10 percent disability rating.

Depending on the circumstances, 38 C.F.R. § 4.104 authorizes metabolic equivalents testing through the examiner's estimate or by exercise testing: "When the level of (metabolic equivalents) at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of (metabolic equivalents) by exercise testing cannot be done for medical reasons, an estimate by a medical examiner of the level of activity (expressed in (metabolic equivalents) and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope may be used."  Id. (emphasis added).  In other words, a medical examiner may estimate metabolic equivalents based on a patient interview only when, for medical reasons, the claimant cannot perform an exercise stress test.  (Pursuant to 38 C.F.R. § 4.104, the examination form instructed the examiner that he should perform an interview-based metabolic equivalents test if exercise testing could not be done for medical reasons.  The examination form offers chronic congestive heart failure as an example of a medical reason which might prevent the completion of an exercise stress test.  The instructions further suggest that an interview-based test would be appropriate if exercise testing were inconsistent with a patient's current treatment plan.)  

In this case, nothing in the December 2011 VA examination report explains why the examiner used an interview to estimate, rather than an exercise stress test to accurately determine the Veteran's metabolic equivalents workload.  The December 2011 report noted that, at the time of the examination, the Veteran had not seen a doctor in fourteen years, making it unlikely that an exercise stress test would have conflicted with the advice or treatment plan of another health care provider.  The report also indicated that the Veteran did not have congestive heart failure.  According to the examiner, electrocardiograms and chest X-rays were normal.  The examiner also wrote that there were no "other pertinent physical findings, complications, conditions signs and/or symptoms"  According to Section 16 of the examination report ("Remarks, if any"): "[Patient] clinically stable during this visit."   

From the current record, it is impossible to determine whether, for medical reasons, the December 2011 VA examiner could not determine metabolic equivalents through exercise testing.  Therefore, it is likewise impossible to determine whether the examiner complied with 38 C.F.R. § 4.104.  Because it lacks the information needed to decide whether the examination is adequate for rating purposes, the Board must remand the Veteran's claim for a higher initial disability rating.  

At the Board hearing in February 2013, the Veteran testified that his heart symptoms had gradually worsened.  He also testified that he experienced dizziness after exercise.  Dizziness is one of the symptoms mentioned in Diagnostic Code 7000, and the Veteran denied experiencing dizziness when he was interviewed by the examiner in December 2011.  Since the increased rating claim must already be remanded for the reasons above, the AOJ should also schedule a new examination to assess the current state of the Veteran's valvular heart disease and mitral and tricuspid valve regurgitation.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA and private treatment records since June 2012.  All records received should be associated with the claims file.  If the AOJ cannot locate all Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, arrange a new examination to determine the nature and extent of the Veteran's valvular heart disease, mitral valve regurgitation and tricuspid valve regurgitation.  The examiner must be provided access to the Veteran's claims folder, as well as to any files placed in Virtual VA and the Veterans Benefits Management System (VBMS).  The examiner should make a laboratory determination of metabolic equivalents by exercise testing unless an exercise stress test cannot be done for medical reasons.  If the Veteran cannot complete an exercise stress test for medical reasons, the examiner must explain what those reasons are.  Then, and only then, may the examiner estimate the level of activity (expressed in metabolic equivalents and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.  

If the examiner uses an interview with the Veteran, rather than an exercise stress test, to determine metabolic equivalents, the examiner's report must identify the reason why an exercise stress test could not be done.  The examiner must specify in the report that the claims file and any Virtual VA or VBMS records have been reviewed. 

3.  After the development request has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented his or her consideration of the claims file and any relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  The AOJ must adjudicate the question whether the May 2000 rating decision was clearly and unmistakably erroneous.  Should that claim be denied the Veteran is advised that the Board will only address that issue if he perfects a timely appeal.  

5.  Thereafter, the AOJ must readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


